DETAILED ACTION

Applicant’s election without traverse of Species II, claims 11-14 in the reply filed on 04/28/21 is acknowledged. By this election, claims 1-10 and 15-20 are withdrawn and claims 11-14 is pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (2010/0112769) in view of Ho et al. (2020/0058761).
Regarding claim 11, Son (Figs. 3M-3P) discloses a method of forming stacked fin field effect devices, comprising: forming a lower gate structure 132a separated from a substrate 100 by a first dielectric fill 102/105a (Fig. 3O, [0062-0063]); forming an upper gate structure 132d separated from the lower gate structure 132a by an insulating layer 105b ([0062]), wherein the lower gate structure 132a is vertically aligned with the upper gate structure 132d; and -4-forming a plug 136 adjoining both the upper gate structure 132d and the lower gate structure 132a (Fig. 3O, [0084]).  
Son discloses the mask plug adjoining both the upper gate structure and the lower gate structure but does not disclose a lithographic mask.


Regarding claim 12, Son (Figs. 1) discloses a wherein the upper and lower gate structures (132d, 132a) each include a gate dielectric layer 124a, a work function layer 126 on the gate dielectric layer 124a, and a gate fill layer 123 on the work function layer 126.  

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claim 13. Specifically, the prior art of record fails to disclose wherein the lower gate structure is adjoining a second semiconductor layer section, and the upper gate structure is adjoining a fifth semiconductor layer section.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814